


Exhibit 10.5

 

Amended and Restated Change-in-Control Agreement for Michael T. Madden

Jim Walter Resources, Inc.

 

Adopted: October, 2007

 

Amended and Restated: Dec. 18, 2008

 

--------------------------------------------------------------------------------


 

Contents

 

Article 1. Definitions

1

 

 

Article 2. Retirement Benefits

4

 

 

Article 3. Form and Timing of Retirement Benefits

6

 

 

Article 4. Noncompetition and Confidentiality

7

 

 

Article 5. The Company’s Obligation

8

 

 

Article 6. Term of Agreement

8

 

 

Article 7. Legal Remedies

8

 

 

Article 8. Successors

9

 

 

Article 9. Miscellaneous

9

 

--------------------------------------------------------------------------------


 


WALTER INDUSTRIES, INC.
AMENDED AND RESTATED CHANGE-IN-CONTROL AGREEMENT


 

THIS AMENDED AND RESTATED CHANGE-IN-CONTROL AGREEMENT is made, entered into, and
is effective this 18th day of Dec., 2008 (hereinafter referred to as the
“Effective Date”), by and between Walter Industries, Inc. (the “Company”), a
Delaware corporation, and Michael T. Madden (the “Executive”).

 

WHEREAS, the Executive is currently employed by Jim Walter Resources, Inc.
(“JWR”), a subsidiary of the Company, and possesses considerable experience and
knowledge of the business and affairs of the Company concerning its policies,
methods, personnel, and operations; and

 

WHEREAS, the Company is desirous of assuring insofar as possible, that it will
continue to have the benefit of the Executive’s services; and the Executive is
desirous of having such assurances; and

 

WHEREAS, the Company recognizes that circumstances may arise in which a Change
in Control of the Company occurs, through acquisition or otherwise, thereby
causing uncertainty of employment without regard to the Executive’s competence
or past contributions. Such uncertainty may result in the loss of the valuable
services of the Executive to the detriment of the Company and its shareholders;
and

 

WHEREAS, both the Company and the Executive are desirous that any proposal for a
Change in Control or acquisition will be considered by the Executive objectively
and with reference only to the business interests of the Company and its
shareholders;

 

WHEREAS, the Executive will be in a better position to consider the Company’s
best interests if the Executive is afforded reasonable security, as provided in
this Agreement, against altered conditions of employment which could result from
any such Change in Control or acquisition; and

 

WHEREAS, the Company and the Executive previously entered into an
Change-in-Control Agreement in October, 2007 (“Prior Agreement”); and

 

WHEREAS, the Company and the Executive now desire to amend and restate the terms
of Executive’s Change-in-Control Agreement in its entirety in order to comply
with the requirements of Section 409A of the Code.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements of the parties set forth in this Agreement, and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

 


ARTICLE 1. DEFINITIONS


 

Wherever used in this Agreement, the following terms shall have the meanings set
forth below and, when the meaning is intended, the initial letter of the word is
capitalized:

 

(a)         “Agreement” means this Amended and Restated Change-in-Control
Agreement.

 

1

--------------------------------------------------------------------------------


 

(b)         “Base Salary” means, at any time, the then regular annual rate of
pay which the Executive is receiving as annual salary, excluding amounts:
(i) received under short-term or long-term incentive or other bonus plans,
regardless of whether or not the amounts are deferred, or (ii) designated by the
Company as payment toward reimbursement of expenses.

 

(c)         “Board” means the Board of Directors of the Company.

 

(d)         “Cause” shall be determined solely by the Committee in the exercise
of good faith and reasonable judgment, and shall mean the occurrence of any one
or more of the following:

 

(i)         The Executive’s willful and continued failure to substantially
perform his duties with the Company and/or one or more of its subsidiaries
(other than any such failure resulting from the Executive’s Disability), after a
written demand for substantial performance is delivered to the Executive that
specifically identifies the manner in which the Committee believes that the
Executive has not substantially performed his duties, and the Executive has
failed to remedy the situation within fifteen (15) business days of such written
notice from the Company or a subsidiary; or

 

(ii)          The Executive’s conviction of a felony; or

 

(iii)          The Executive’s willful engaging in conduct that is demonstrably
and materially injurious to the Company and/or one or more of its subsidiaries,
monetarily or otherwise. However, no act or failure to act on the Executive’s
part shall be deemed “willful” unless done, or omitted to be done, by the
Executive not in good faith and without reasonable belief that the action or
omission was in the best interests of the Company and/or one or more of its
subsidiaries.

 

(e)         “Change in Control” of the Company shall mean the occurrence of any
one (1) or more of the following events:

 

(i)         A change in the effective control of the Company, which occurs only
on either of the following dates:

 

(A)                 The date any Person or more than one Person acting as a
group (other than the Company or any corporation owned, directly or indirectly,
by the stockholders of the Company in substantially the same proportions as
their ownership of stock of the Company, and any trustee or other fiduciary
holding securities under an employee benefit plan of the Company or such
proportionately owned corporation), acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such Person
or Persons) ownership of stock of the Company representing more than thirty
percent (30%) of the total voting power of the stock of the Company; or

 

(B)                  The date a majority of the members of the Board is replaced
during any 12-month period by directors whose appointment or election is not
endorsed

 

2

--------------------------------------------------------------------------------


 

by a majority of the members of the Board before the date of the appointment or
election;

 

provided that, in any event, the transaction must constitute a “change in the
effective control” of the Company within the meaning of
Section 409A(a)(2)(A)(v) of the Code and Treasury Regulations
Section 1.409A-3(i)(5)(vi).

 

(ii)          The date any Person or more than one Person acting as a group
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such Person or Persons) all or substantially all of
the Company’s assets; provided that the transaction must constitute a “change in
the ownership of a substantial portion of the assets” of the Company within the
meaning of Section 409A(a)(2)(A)(v) of the Code and Treasury Regulations
Section 1.409A-3(i)(5)(vii).

 

Notwithstanding the foregoing, in no event shall a Change in Control of the
Company be deemed to have occurred if the Company undergoes a strategic
realignment of its businesses (such as a split-up or spin-off transaction), with
or without a shareholder vote, including, without limitation, a spin-off or
other transaction separating Jim Walter Homes, Inc., Walter Mortgage Company or
JWH Holding Company, LLC from the Company.

 

(f)          “Code” means the Internal Revenue Code of 1986, as amended.

 

(g)         “Committee” means the Compensation Committee of the Board of
Directors of the Company, or, if no Compensation Committee exists, then the full
Board of Directors of the Company, or a committee of Board members, as appointed
by the full Board to administer this Agreement.

 

(h)         “Company” means Walter Industries, Inc., a Delaware corporation, or
any successor thereto as provided in Article 9 herein.

 

(i)          “Disability” or “Disabled” shall have the meaning ascribed to such
term in the Executive’s governing long-term disability plan, or if no such plan
exists, at the discretion of the Board.

 

(j)          “Effective Date” means the date this Agreement is approved by the
Board, or such other date as the Board shall designate in its resolution
approving this Agreement, and as specified in the opening sentence of this
Agreement.

 

(k)         “Effective Date of Termination” means the date on which a Qualifying
Termination occurs, which triggers the benefits hereunder.

 

(l)          “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

3

--------------------------------------------------------------------------------


 

(m)        “Involuntary Termination” means the Executive’s involuntary
Separation from Service within the meaning of Treasury Regulations
Section 1.409A-1(n)(1).

 

(n)         “Normal Retirement Age” means the earliest normal retirement age
available under the established rules of the Company’s tax-qualified retirement
plans in which the Executive is eligible to participate.

 

(o)         “Notice of Termination” shall mean a written notice which shall
indicate the specific termination provision in this Agreement relied upon, and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive’s employment under the
provision so indicated.

 

(p)         “Person” shall have the meaning ascribed to such term in the Code
and Treasury Regulations.

 

(q)         “Qualifying Termination” means a Separation from Service described
in Section 2.2 herein, the occurrence of which triggers the payment of benefits
hereunder.

 

(r)          “Separation from Service” means the Executive’s “separation from
service” from Executive’s employer within the meaning of
Section 409A(a)(2)(A)(i) of the Code and the default rules of Treasury
Regulations Section 1.409A-1(h). For this purpose, Executive’s “employer” is JWR
and every entity or other person which collectively with JWR constitutes a
single “service recipient” (as that term is defined in Treasury Regulations
Sections 1.409A-1(g)) as the result of the application of the rules of Treasury
Regulations Sections 1.409A-1(h)(3); provided that an 80% standard (in lieu of
the default 50% standard) shall be used for purposes of determining the service
recipient / employer for this purpose.

 

(s)         “Specified Employee” means a “specified employee” of the service
recipient that includes JWR (as determined under Treasury Regulations Sections
1.409A-1(g))  within the meaning of Section 409A(a)(2)(B)(i) of the Code and
Treasury Regulations Section 1.409A-1(i), as determined in accordance with the
procedures adopted by such service recipient that are then in effect, or, if no
such procedures are then in effect, in accordance with the default procedures
set forth in Treasury Regulations Section 1.409A-1(i).

 

(t)          “Retirement Benefits” means the benefits set forth in Section 2.3
herein, payable in the event of a Qualifying Termination as described in
Section 2.2 herein.

 


ARTICLE 2. RETIREMENT BENEFITS.


 

2.1        Right to Retirement Benefits. The Executive shall be entitled to
receive from the Company the Retirement Benefits as described in Section 2.3
herein, if there has been a Change in Control of the Company and if, within
twenty-four (24) calendar months thereafter, the Executive experiences a
Separation from Service for any reason specified in Section 2.2 herein as being
a Qualifying Termination.

 

4

--------------------------------------------------------------------------------


 

2.2        Qualifying Termination. The occurrence of an Involuntary Termination
without Cause within twenty-four (24) calendar months after a Change in Control
of the Company shall trigger the payment of Retirement Benefits to the Executive
under this Agreement.

 

For purposes of this Agreement, a Qualifying Termination shall not include a
Separation from Service by reason of the Executive’s death or Disability, a
voluntary Separation from Service, or an Involuntary Termination for Cause.

 

2.3        Description of Retirement Benefits. In the event the Executive
becomes entitled to receive Retirement Benefits, as provided in Sections 2.1 and
2.2 herein, the Company shall pay or provide, as the case may be, to the
Executive the following Retirement Benefits:

 

(a)           A single lump sum payment equal to the difference between (1) and
(2) below:

 

(1)      The present value of the accrued benefit earned under the Pension Plan
for Salaried Employees of Walter Industries, Inc. Subsidiaries, Divisions, and
Affiliates calculated as if the Executive had reached 80 points on the
Executive’s Effective Date of Termination.

 

(2)      The present value of the pension benefit accrued under the Pension Plan
for Salaried Employees of Walter Industries, Inc. Subsidiaries, Divisions, and
Affiliates as of the Executive’s Effective Date of Termination determined in
accordance with the actuarial assumptions used for purposes of the Pension Plan
for Salaried Employees of Walter Industries, Inc. Subsidiaries, Divisions, and
Affiliates.

 

(b)           Eligibility for benefits under the Walter Industries, Inc. Retiree
Medical Plan, which shall be provided under the terms of such plan and for the
applicable period of time specified therein.

 

2.4        Termination for Total and Permanent Disability. Following a Change in
Control, if the Executive experiences a Separation from Service due to
Disability, the Executive’s benefits shall be determined in accordance with the
Company’s retirement, insurance, and other applicable plans and programs then in
effect.

 

2.5        Termination for Retirement or Death. Following a Change in Control,
if the Executive experiences a Separation from Service by reason of a voluntary
Separation from Service after attaining his Normal Retirement Age, or by reason
of his death, the Executive’s benefits shall be determined in accordance with
the Company’s retirement, survivor’s benefits, insurance, and other applicable
programs then in effect.

 

2.6        Termination for Cause or by the Executive. Following a Change in
Control, if the Executive experiences (i) an Involuntary Termination for Cause,
or (ii) a voluntary Separation from Service before attaining his Normal
Retirement Age, the Company shall pay the Executive his accrued but unpaid Base
Salary at the rate then in effect and accrued but unused vacation pay. Further,
the Executive shall continue to be entitled to receive payments or benefits
under any annual bonus plan and/or long-term incentive plans, whether cash-based
or equity-based, or retirement plans and insurance plans in which Executive is a
participant, if any, in each case in accordance with the terms and conditions of
such plans.

 

5

--------------------------------------------------------------------------------


 

2.7        Notice of Termination. Any Involuntary Termination by the Company for
Cause shall be communicated by Notice of Termination to the other party.

 


ARTICLE 3. FORM AND TIMING OF RETIREMENT BENEFITS


 

3.1        Form and Timing of Retirement Benefits.

 

(a)         The amount described in Section 2.3(a) herein shall be paid in cash
to the Executive in a single lump sum within ten (10) calendar days following
the Effective Date of Termination.

 

(b)         Notwithstanding anything to the contrary in this agreement, if
Executive is a Specified Employee on the Effective Date of Termination, to the
extent that Executive is entitled to receive any benefit or payment under this
Agreement that constitutes deferred compensation within the meaning of
Section 409A of the Code before the date that is six (6) months after the
Effective Date of Termination, such benefits or payments shall not be provided
or paid to Executive on the date otherwise required to be provided or paid.
Instead, all such amounts shall be accumulated and paid in a single lump sum to
Executive on the first business day after the date that is six (6) months after
the Effective Date of Termination (or, if earlier, within fifteen (15) days
following Executive’s date of death). If Executive is required to pay for a
benefit that is otherwise required to be provided by the Company under this
Agreement by reason of this Section 3.1(b), Executive shall be entitled to
reimbursement for such payments on the first business day after the date that is
six (6) months after the Effective Date of Termination (or, if earlier, within
fifteen (15) days following Executive’s date of death). All benefits or payments
otherwise required to be provided or paid on or after the date that is six
(6) months after the Effective Date of Termination shall not be affected by this
Section 3.1(b) and shall be provided or paid in accordance with the payment
schedule applicable to such benefit or payment under this Agreement.  Prior to
the imposition of the six month delay as set forth in this Section 3.1(b), it is
intended that (i) each installment under this Agreement be regarded as a
separate “payment” for purposes of Section 409A of the Code, and (ii) all
benefits or payments provided under this Agreement satisfy, to the greatest
extent possible, the exemptions from the application of Section 409A of the Code
provided under Treasury Regulations Sections 1.409A-1(b)(4) (short-term
deferral) or 1.409A-1(b)(9) (certain separation pay plans). This
Section 3.1(b) is intended to comply with the requirements of
Section 409A(a)(2)(B)(i) of the Code.

 

3.2        Withholding of Taxes. The Company shall withhold from any amounts
payable under this Agreement all federal, state, city, or other taxes as legally
shall be required.

 

3.3        Reimbursement and In-Kind Benefits. To the extent this Agreement
provides for reimbursements of expenses incurred by Executive or in-kind
benefits the provision of which are not exempt from the requirements of
Section 409A of the Code, the following terms apply with respect to such
reimbursements or benefits: (1) the reimbursement of expenses or provision of
in-kind benefits will be made or provided only during the period of time
specifically provided herein; (2) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during a calendar year

 

6

--------------------------------------------------------------------------------


 

will not affect the expenses eligible for reimbursement, or in-kind benefits to
be provided, in any other calendar year; (3) all reimbursements will be made
upon Executive’s request in accordance with the Company’s normal policies but no
later than the last day of the calendar year immediately following the calendar
year in which the expense was incurred; and (4) the right to the reimbursement
or the in-kind benefit will not be subject to liquidation or exchange for
another benefit.

 


ARTICLE 4. NONCOMPETITION AND CONFIDENTIALITY


 

In the event the Executive becomes entitled to receive the Retirement Benefits
as provided in Section 2.3 herein, the following shall apply:

 

(a)         Noncompetition. During the term of employment and for a period of
twelve (12) months after the Effective Date of Termination, the Executive shall
not: (i) directly or indirectly act in concert or conspire with any person
employed by the Company in order to engage in or prepare to engage in or to have
a financial or other interest in any business or any activity which he knows (or
reasonably should have known) to be directly competitive with the business of
the Company as then being carried on; or (ii) serve as an employee, agent,
partner, shareholder, director or consultant for, or in any other capacity
participate, engage, or have a financial or other interest in any business or
any activity which he knows (or reasonably should have known) to be directly
competitive with the business of the Company as then being carried on (provided,
however, that notwithstanding anything to the contrary contained in this
Agreement, the Executive may own up to two percent (2%) of the outstanding
shares of the capital stock of a company whose securities are registered under
Section 12 of the Securities Exchange Act of 1934).

 

(b)         Confidentiality. The Company has advised the Executive and the
Executive acknowledges that it is the policy of the Company to maintain as
secret and confidential all Protected Information (as defined below), and that
Protected Information has been and will be developed at substantial cost and
effort to the Company. All Protected Information shall remain confidential
permanently and no Executive shall at any time, directly or indirectly, divulge,
furnish, or make accessible to any person, firm, corporation, association, or
other entity (otherwise than as may be required in the regular course of the
Executive’s employment with the Company), nor use in any manner, either during
the term of employment or after termination, at any time, for any reason, any
Protected Information, or cause any such information of the Company to enter the
public domain.

 

For purposes of this Agreement, “Protected Information” means trade secrets,
confidential and proprietary business information of the Company, and any other
information of the Company, including, but not limited to, customer lists
(including potential customers), sources of supply, processes, plans, materials,
pricing information, internal memoranda, marketing plans, internal policies, and
products and services which may be developed from time to time by the Company
and its agents or employees, including the Executive; provided, however, that
information that is in the public domain (other than as a result of a breach of
this Agreement), approved for release by the Company or lawfully obtained from
third parties who are not bound by a confidentiality agreement with the Company,
is not Protected Information.

 

7

--------------------------------------------------------------------------------


 

(c)         Nonsolicitation. During the term of employment and for a period of
twelve (12) months after the Effective Date of Termination, the Executive shall
not employ or retain or solicit for employment or arrange to have any other
person, firm, or other entity employ or retain or solicit for employment or
otherwise participate in the employment or retention of any person who is an
employee or consultant of the Company.

 

(d)         Cooperation. Executive agrees to cooperate with the Company and its
attorneys in connection with any and all lawsuits, claims, investigations, or
similar proceedings that have been or could be asserted at any time arising out
of or related in any way to Executive’s employment by the Company or any of its
subsidiaries.

 

(e)         Nondisparagement. At all times, the Executive agrees not to
disparage the Company or otherwise make comments harmful to the Company’s
reputation.

 


ARTICLE 5. THE COMPANY’S OBLIGATION


 

5.1        Obligations Absolute. The Company’s obligation to pay and provide the
Retirement Benefits provided for herein shall be absolute and unconditional, and
shall not be affected by any circumstances including, without limitation, any
offset, counterclaim, recoupment, defense, or other right which the Company may
have against the Executive or anyone else. All amounts payable by the Company
hereunder, and the retirement plan eligibility provided by the Company
hereunder, shall be paid and made available without notice or demand.

 

The Executive shall not be obligated to seek other employment in mitigation of
the amounts payable or arrangements made under any provision of this Agreement,
and the obtaining of any such other employment shall in no event effect the
Retirement Benefits as provided for herein except as provided in Article 4(a).

 

5.2        Contractual Rights to Benefits. This Agreement establishes and vests
in the Executive a contractual right to the benefits to which he is entitled
hereunder. However, nothing herein contained shall require or be deemed to
require, or prohibit or be deemed to prohibit, the Company to segregate,
earmark, or otherwise set aside any funds or other assets, in trust or
otherwise, to provide for any benefits to be made or required hereunder.

 


ARTICLE 6. TERM OF AGREEMENT


 

This Agreement will commence on the Effective Date and shall continue in effect
through June 1, 2014.

 


ARTICLE 7. LEGAL REMEDIES


 

7.1        Dispute Resolution. The Executive shall have the right and option to
elect to have any good faith dispute or controversy arising under or in
connection with this Agreement settled by litigation or arbitration. If
arbitration is selected, such proceeding shall be conducted by final and binding
arbitration before a panel of three (3) arbitrators in accordance with the laws
then in effect and under the administration of the American Arbitration
Association.

 

7.2        Payment of Legal Fees. In the event that it shall be necessary or
desirable for the Executive to retain legal counsel and/or to incur other costs
and expenses in connection with the

 

8

--------------------------------------------------------------------------------


 

enforcement of any or all of his rights under this Agreement, the Company shall
pay (or the Executive shall be entitled to recover from the Company) the
Executive’s attorneys’ fees, costs, and expenses in connection with the
enforcement of his rights including the enforcement of any arbitration award.
This shall include, without limitation, court costs and attorneys’ fees incurred
by the Executive as a result of any claim, action, or proceeding, including any
such action against the Company arising out of, or challenging the validity or
enforceability of, this Agreement or any provision hereof.

 


ARTICLE 8. SUCCESSORS


 

8.1        Successors to the Company. The Company shall require any successor
(whether direct or indirect, by purchase, merger, reorganization, consolidation,
acquisition of property or stock, liquidation, or otherwise) of all or a
significant portion of the assets of the Company by agreement, in form and
substance satisfactory to the Executive, to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform if no such succession had taken place.
Regardless of whether such agreement is executed, this Agreement shall be
binding upon any successor in accordance with the operation of law and such
successor shall be deemed the “Company” for purposes of this Agreement.

 

8.2        Assignment by the Executive. This Agreement shall inure to the
benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees, and legatees.

 


ARTICLE 9. MISCELLANEOUS


 

9.1        Employment Status. This Agreement is not, and nothing herein shall be
deemed to create, an employment contract between the Executive and the Company
or any of its subsidiaries. The Executive acknowledges that the rights of the
Company remain wholly intact to change or reduce at any time and from time to
time his compensation, title, responsibilities, location, and all other aspects
of the employment relationship, or to discharge him prior to a Change in Control
(subject to such discharge possibly being considered a Qualifying Termination
pursuant to Section 2.2).

 

9.2        Entire Agreement. This Agreement (along with the Amended and Restated
Executive Change in Control Severance Agreement for Michael T. Madden dated on
or around the date hereof) contains the entire understanding of the Company and
the Executive with respect to the subject matter hereof, and amends and restates
in its entirety the Prior Agreement.

 

9.3        Notices. All notices, requests, demands, and other communications
hereunder shall be sufficient if in writing and shall be deemed to have been
duly given if delivered by hand or if sent by registered or certified mail to
the Executive at the last address he has filed in writing with the Company or,
in the case of the Company, at its principal offices.

 

9.4        Execution in Counterparts. This Agreement may be executed by the
parties hereto in counterparts, each of which shall be deemed to be original,
but all such counterparts shall constitute one and the same instrument, and all
signatures need not appear on any one counterpart.

 

9.5        Conflicting Agreements. The Executive hereby represents and warrants
to the Company that his entering into this Agreement, and the obligations and
duties undertaken by him hereunder,

 

9

--------------------------------------------------------------------------------


 

will not conflict with, constitute a breach of, or otherwise violate the terms
of, any other employment or other agreement to which he is a party, except to
the extent any such conflict, breach, or violation under any such agreement has
been disclosed to the Board in writing in advance of the signing of this
Agreement.

 

9.6        Severability. In the event any provision of this Agreement shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of the Agreement, and the Agreement shall be
construed and enforced as if the illegal or invalid provision had not been
included. Further, the captions of this Agreement are not part of the provisions
hereof and shall have no force and effect.

 

Notwithstanding any other provisions of this Agreement to the contrary, the
Company shall have no obligation to make any Retirement Benefits to the
Executive hereunder to the extent, but only to the extent, that such Retirement
Benefits are prohibited by the terms of any final order of a federal or state
court or regulatory agency of competent jurisdiction; provided, however, that
such an order shall not affect, impair, or invalidate any provision of this
Agreement not expressly subject to such order.

 

9.7        Modification. No provision of this Agreement may be modified, waived,
or discharged unless such modification, waiver, or discharge is agreed to in
writing and signed by the Executive and by a member of the Board, as applicable,
or by the respective parties’ legal representatives or successors.

 

9.8        Applicable Law. To the extent not preempted by the laws of the United
States, the laws of Delaware shall be the controlling law in all matters
relating to this Agreement without giving effect to principles of conflicts of
laws.

 

[signature page follows]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement on this 18th day of
December, 2008.

 

 

ATTEST

 

Walter Industries, Inc.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Catherine C. Bona

 

By:

/s/  Miles C. Dearden, III

 

Corporate Secretary

 

Title:

Sr. Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/  Michael T. Madden

 

 

 

Michael T. Madden

 

--------------------------------------------------------------------------------
